Citation Nr: 1226249	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to exposure to Agent Orange, and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for a seizure disorder.  In a January 2010 decision, the Board found new and material evidence was present and reopened the Veteran's claim for service connection for a seizure disorder.  The claim on the merits was remanded for additional development of the record.  By decision dated June 2011, the Board denied service connection.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated January 2012, granted a Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a seizure disorder.  He variously argues it is due to traumatic brain injuries he received in service, his service-connected laceration to the forehead or exposure to Agent Orange.

The service treatment records show the Veteran was seen in January 1967 with a laceration to the forehead which had been received when the tank he was riding in hit a land mine.  X-rays were negative for fracture or fragments.  Sutures were applied.  The Veteran was to return to duty and to return to have the sutures removed.  By rating action dated October 1968, service connection was granted for laceration, residuals of a fragment wound to the forehead.

Private medical records show the Veteran was seen in March 2007.  An assessment of seizure disorder, secondary to head trauma or Agent Orange exposure was listed.  The Board observes that the words "secondary to head trauma or Agent Orange exposure" appear to have been written at a different time and in different handwriting from the underlying diagnosis.  

The Veteran was again seen by a private physician in April 2010.  The examiner noted that with respect to generalized convulsive epilepsy, the precipitating event appeared to be a closed head injury.

The Veteran was afforded a neurology examination by the VA in January 2009.  It was reported the Veteran had three closed head injuries in service and that 13 years later, he had seizure activity at the age of 40.  The diagnosis was seizure disorder.  The examiner stated it is less likely as not that the seizure disorder was caused by or a result of a service-connected disability.  He pointed out the Veteran might have had a minor closed head injury, but this did not result in documented loss of consciousness.  He added the Veteran did not have a seizure for more than 13 years.  He continued he could not say without pure speculation where the seizure came from, but he could say it was "as least as likely as not to be his" closed head injuries times three due to the time period elapsed post injury.

The Joint Motion indicated the opinion of the examiner was unclear, as he appeared to state contradictory positions regarding the etiology of the seizures.  It was observed that the examiner commented the seizures were not the result of injuries sustained in service, that he could only speculate as to a cause, and that the seizures are due to the closed head injury.  Additionally, the Board observes that no opinion has been provided as to whether the Veteran's current seizure disorder is chronically aggravated by the service-connected shell fragment wound of the forehead.  The Veteran must be afforded a new examination to provide an opinion regarding the etiology of the Veteran's seizures. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurology examination to determine the nature and etiology of the Veteran's seizure disorder.  The examiner should be requested to furnish an opinion concerning:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's seizure disorder is etiologically related to service, to include head trauma in service. 

* If the answer to the above is negative, the examiner should also provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's seizure disorder is proximately due to, or chronically aggravated (permanently worsened beyond it s normal course) by, the service-connected residuals of a shell fragment wound of the forehead.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


